NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 24 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-30192

                Plaintiff-Appellee,              D.C. No. 1:09-cr-00068-SPW-1

 v.
                                                 MEMORANDUM*
COLLINS RAY RUSSELL,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Collins Ray Russell appeals from the district court’s judgment and

challenges the 30-month sentence imposed upon revocation of his supervised

release. Pursuant to Anders v. California, 386 U.S. 738 (1967), Russell’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. Russell has filed a pro se supplemental brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. Contrary

to Russell’s argument in his pro se supplemental brief, the 30-month sentence was

authorized by the applicable statute and the Guidelines. In addition, the sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances, including Russell’s breach of the court’s trust, the need to

protect the public, and the similarity between the original offense and the conduct

underlying the revocation. See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007). The record does

not support Russell’s remaining pro se arguments.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    20-30192